Title: To George Washington from Ternant, 17 May 1793
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George



sir
Philadelphia May the 17th 1793

I have just handed to the secretary of State an official information of my recall and of the appointement of Citizen Genet to be Minister of the french Republic near the United States—Though I have reasons to hope the official answer to my letter on the subject, may do justice to my conduct, yet I cannot help wishing to obtain from you a personal and private assurance, that notwithstanding the violent agitations, and great vicissitudes experienced by the government of my country, I have always uniformly attended to the interests entrusted to my care, and that my public and private conduct throughout the whole of my mission, has appeared unexceptionable to you—I hope the expression of such a wish may neither prove desagreable to you, nor remain without effect. With lively sentiments of respect and attachement, Beleive me sir your most obedient and very humble servant.
